Order entered September 21, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01101-CV
                                      No. 05-17-01102-CV

                         IN RE SENRICK S. WILKERSON, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183 and F10-01184

                                           ORDER
                         Before Justices Francis, Brown, and Whitehill

       Based on the Court’s opinion of this date, we DISMISS relator’s September 15, 2017

petition for writ of mandamus for want of jurisdiction.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE